EMPLOYMENT AGREEMENT THIS AGREEMENT (the “Agreement”), dated as of May 28, 2010, replaces in its entirety that original employment agreement, dated August 25, 2006, as amended and restated April 25, 2008 (the “Prior Agreement”), by and between THE CLOROX COMPANY, a Delaware corporation (the “Company”), and Donald R. Knauss (the “Executive”). RECITAL The Company and the Executive want to enter into a written agreement concerning the terms of the Executive’s employment with the Company and the terms of a termination of that employment. TERMS OF AGREEMENT 1. Term of Agreement. (a) The terms and conditions of this Agreement shall commence immediately upon execution of this Agreement by the Executive and the Company (the “Effective Date”) and shall end upon the earliest of (such ending date, the “Date of Termination”) (i) the date one hundred eighty (180) days after a notice by either party or (ii) the date upon which the Executive’s employment is terminated in accordance with Section 4. Following expiration of this Agreement by notice by either party under Section 1(a)(i), any continuation of the Executive’s employment shall be at-will, but shall be subject to the survival of the provisions of Sections 4(c), 5 and 16. Upon any termination of the Executive after expiration of this Agreement, Section 6 shall not apply. (b) Either party may give notice at any time to the other party of termination of the Executive’s employment under Section 4(a) or 4(b). 2. Position; Duties; Responsibilities. (a) Position. The Company agrees to employ the Executive, and the Executive agrees to be employed by the Company subject to the terms and conditions of this Agreement. The Executive shall serve as Chairman of the Board of Directors of the Company (the “Board”), subject to the Board’s discretion, and Chief Executive Officer (“CEO”), reporting to the Board. During the term of this Agreement, the Board shall nominate the Executive for reelection as a member of the Board at the expiration of each then-current Board term. The Executive shall devote his best efforts and the equivalent of full-time employment to the performance of the services customarily incident to the Executive’s office and to such other services as may be reasonably requested by the Board, consistent with his offices, titles and positions. The Company shall retain full direction and control of the means and methods by which the Executive performs the above services and, subject only to paragraph 4(b)(iii)(C) below, of the place(s) at which such services are to be rendered. (b) Other Activities. Excluding any periods of vacation and sick leave to which the Executive is entitled, the Executive agrees to devote reasonable attention and time during normal hours to the business and affairs of the Company and, to the extent necessary to discharge the responsibilities assigned to the Executive hereunder, to use the Executive’s reasonable best efforts to perform faithfully and efficiently such responsibilities. It shall not be a violation of this Agreement for the Executive to (i) serve on corporate, civic or charitable boards or committees, provided that with respect to any corporate board, such service has been pre-approved by the Presiding Director of the Company (or if Executive is not serving as the Chairman of the Board, by the Chairman), (ii) deliver lectures or fulfill speaking engagements or teach at educational institutions on a part-time basis not to exceed five hours per week in the aggregate and (iii) manage personal investments, so long as such activities do not significantly interfere with the performance of the Executive’s responsibilities as an employee of the Company in accordance with this Agreement. It is expressly understood and agreed that to the extent that any such activities have been conducted by the Executive prior to the Effective Date, the continued conduct of such activities (or the conduct of activities similar in nature and scope thereto) subsequent to the Effective Date shall not thereafter be deemed to interfere with the performance of the Executive’s responsibilities to the Company. 3. Salary; Incentive Compensation; Benefits; Expenses. (a) Salary. In consideration of the services to be rendered hereunder, including, without limitation, services to any affiliate of the Company (an “Affiliated Company”), the Executive shall be paid an annual base salary, as increased or decreased from time to time (“Annual Base Salary”), payable at the times and pursuant to the procedures regularly established, as they may be amended by the Company during the course of this Agreement. The Annual Base Salary shall be reviewed periodically for increase (or decrease to the extent permitted hereunder) in accordance with the Company’s regular administrative practice for adjusting salaries of “Executive Officers” (i.e., the Executive and the other members of the Clorox Executive Committee). The Company may reduce the Executive’s Annual Base Salary only if the annual base salaries of all other Executive Officers of the Company are at the same time being similarly reduced and if the percentage of reduction of the Executive’s Annual Base Salary does not exceed the largest percentage reduction of any Executive Officer. (b) Incentive Compensation Plans. The Executive shall be entitled to participate in such incentive compensation plans, whether cash-based, stock-based or otherwise, that the Company may maintain from time to time, on a basis that is no less favorable than that provided generally to Executive Officers of the Company. (c) Benefits. As he becomes eligible therefor, the Company shall provide the Executive, his spouse and his eligible dependents with the right to participate in and to receive benefits from all present and future welfare benefit plans, practices, policies and programs (including, without limitation, medical, prescription drugs, dental, disability, salary continuance, severance pay, employee life, group life, accidental death and travel accident insurance plans and programs), all incentive savings and retirement plans, practices and programs and all similar benefits, made available generally to Executive Officers of the Company. The amount and extent of benefits to which the Executive is entitled shall be governed by each specific benefit plan, as it may be amended from time to time. The Company may suspend or terminate any benefit plan described in this Section 3(c). The Executive shall also be entitled to the benefits described in Sections 3(d), 3(e) and 3(f) below. 2 (d) Supplemental Executive Retirement Plan. The Executive shall be eligible to receive supplemental executive retirement plan benefits equal to the greater of the amount attributable to the Company SERP or the Replacement SERP, as described below: (i) Company SERP. The Executive will be eligible to participate in the Company’s Supplemental Executive Retirement Plan (the “Company SERP”) in accordance with the terms and conditions of the Company SERP as in effect from time to time; provided, however, that the Executive shall be fully vested and eligible for an Early Retirement Benefit at Separation of Employment (each such term as defined under the Company SERP), upon completion of seven (7) years of service with the Company, and otherwise as provided in the Company SERP. The Company expects to review the Company SERP as part of an overall review of retirement benefits and the Company SERP may change as a result of such review, in the Company’s discretion. (ii) Replacement SERP. The Company shall also establish a supplemental executive retirement plan for the benefit of the Executive (and his surviving spouse in the event of the Executive’s death) that duplicates the rights and benefits the Executive would have been entitled to under The Employee Retirement Plan of The Coca-Cola Company, as in effect on August 25, 2006, and
